Case 1:18-cv-02610-TJK Document 3-5 Filed 11/13/18 Page 1 of 6




             Exhibit 11
11/12/2018                                  Did Trump
                         Case 1:18-cv-02610-TJK       Just Incriminate
                                                    Document        3-5Himself With a11/13/18
                                                                           Filed      Tweet About Flynn?
                                                                                                   Page 2 of 6




  RU S S I A I NV E STI GATI O N         UPDATED DEC. 3, 2017


  Did Trump Just Incriminate Himself by Saying
  He Knew Flynn Lied to the FBI?
  By Chas Danner




  Oops?
  One day after Michael Flynn pleaded guilty to lying to the FBI, President Trump seemed to
  confess that he already knew about that when he ﬁred Flynn back on February 13 — and may
  have now incriminated himself by doing so.

  Trump had originally said that he forced his former national security adviser to resign because
  Flynn had lied to Vice-President Mike Pence about a December conversation with Russian


http://nymag.com/intelligencer/2017/12/did-trump-just-incriminate-himself-with-a-tweet-about-flynn.html          1/18
11/12/2018                                  Did Trump
                         Case 1:18-cv-02610-TJK       Just Incriminate
                                                    Document        3-5Himself With a11/13/18
                                                                           Filed      Tweet About Flynn?
                                                                                                   Page 3 of 6
  ambassador Sergey Kislyak. On Saturday, Trump explained that he also did so because Flynn
  lied to the FBI:


                Donald J. Trump
                @realDonaldTrump

       I had to fire General Flynn because he lied to the Vice President
       and the FBI. He has pled guilty to those lies. It is a shame
       because his actions during the transition were lawful. There was
       nothing to hide!
             109K 12:14 PM - Dec 2, 2017

             96.3K people are talking about this



  Lying to Mike Pence or the FBI is undoubtedly a ﬁreable oﬀense, but only one of them is a
  crime, and that’s a crucial distinction when considering what Trump did the day after Flynn’s
  ouster. Former FBI director James Comey testiﬁed before Congress that on February 14,
  President Trump took him aside and told him that Flynn had done nothing wrong in speaking
  with the Russians and that he had ﬁred him for misleading Pence. The FBI was already
  investigating Flynn at that point, and Trump told Comey that, “I hope you can see your way
  clear to letting this go, to letting Flynn go. He is a good guy. I hope you can let this go.”

  Comey didn’t let it go, and though he didn’t testify as to whether or not he believed Trump was
  trying to obstruct justice, he did make it clear that he thought the president was trying to tell
  him what to do. Trump eventually ﬁred Comey, of course, and cited his disapproval with the
  FBI’s investigation into Russia’s election-meddling as part of his rationale.

  According to Comey’s testimony, Trump told him he believed Flynn had done nothing illegal.
  According to Trump’s tweet on Saturday, that might not have been true, and thus Trump
  might have been trying to get the director of the FBI to look the other way regarding a crime
  by a top White House oﬀicial.


                Susan Hennessey
                @Susan_Hennessey

       This is a pretty substantial confession to essential knowledge
       elements of an obstruction of justice charge.

         Donald J. Trump             @realDonaldTrump
         I had to fire General Flynn because he lied to the Vice President and
         the FBI. He has pled guilty to those lies. It is a shame because his

http://nymag.com/intelligencer/2017/12/did-trump-just-incriminate-himself-with-a-tweet-about-flynn.html          2/18
11/12/2018                                  Did Trump
                         Case 1:18-cv-02610-TJK       Just Incriminate
                                                    Document        3-5Himself With a11/13/18
                                                                           Filed      Tweet About Flynn?
                                                                                                   Page 4 of 6
         actions during the transition were lawful. There was nothing to hide!

             19.3K 12:37 PM - Dec 2, 2017

             7,446 people are talking about this



  Now, Trump says — and especially tweets — a lot of stupid and/or demonstrably wrong things,
  so it’s possible that Trump’s Flynn tweet was just some misguided attempt to retroactively
  update his good judgment to ﬁre Flynn. On the other hand, Trump’s tweets are now regularly
  treated as oﬀicial statements by both the White House and the judicial system — so Trump
  might have some trouble walking this statement back, should Mueller and his investigators
  choose to focus on it.

  Legal experts who spoke with the Toronto Star’s Daniel Dale were already ﬂagging the tweet
  on Saturday:


      “The question of whether Trump committed obstruction of justice when he asked Comey to
      drop the investigation on Valentine’s Day will largely turn on Trump’s intent: was he just
      trying to put in a good word for Flynn, or was he in fact trying to end a criminal
      investigation?” [Harvard Law professor and former federal prosecutor Alex] Whiting said
      in an email. “If he genuinely believed that Flynn did nothing wrong, that tends to support
      the former interpretation. But if, as he now admits, he knew that Flynn had lied to the FBI,
      a federal crime, then he knew that by asking Comey to drop the investigation, he was
      seeking to end a meritorious criminal investigation.”


  Others said that the tweet itself wasn’t enough to prove obstruction, but might have laid the
  breadcrumbs to more evidence that could.

  Adding to the confusion that typically follows Trump’s remarks, the Washington
  Post subsequently reported on Saturday that Trump’s personal lawyer, John Dowd, said he was
  responsible for crafting the Flynn tweet. If that’s true — and it’s not at all clear why any
  competent lawyer would put those words in Trump’s mouth — the president could conceivably
  pass the blame.

  However, the White House hasn’t retracted Trump’s statement or deleted the tweet, which
  you’d think they’d do if a staﬀer screwed up a tweet he had written while pretending to be the
  president. Trump’s tweets have been deleted and replaced before, after all. Instead, the White
  House tried to soften the impact by claiming that the president’s tweet was just
http://nymag.com/intelligencer/2017/12/did-trump-just-incriminate-himself-with-a-tweet-about-flynn.html          3/18
11/12/2018                                  Did Trump
                         Case 1:18-cv-02610-TJK       Just Incriminate
                                                    Document        3-5Himself With a11/13/18
                                                                           Filed      Tweet About Flynn?
                                                                                                   Page 5 of 6
  acknowledging Flynn’s plea, not admitting prior knowledge. Along those lines, Dowd
  unconvincingly told the Post that the tweet was paraphrasing a statement from another White
  House lawyer, Ty Cobb, who said on Friday that Flynn’s false statements to the FBI “mirror the
  false statements to White House oﬀicials which resulted in his resignation.”

  According to the Post, “two people close to the administration described the tweet simply as
  sloppy and unfortunate.” Here’s some word-choice sleuthing, too:


                southpaw
                @nycsouthpaw

       We’re supposed to believe John Dowd wrote pled instead of
       pleaded?

         Donald J. Trump             @realDonaldTrump
         I had to fire General Flynn because he lied to the Vice President and
         the FBI. He has pled guilty to those lies. It is a shame because his
         actions during the transition were lawful. There was nothing to hide!

             25.2K 6:54 PM - Dec 2, 2017

             7,429 people are talking about this



  (If you want more linguistic analysis of the tweet, Ben Zimmer collected some for the
  Atlantic.)

  So Dowd is trying to take the blame, but that’s awfully convenient cover for one of Trump’s
  more legally precarious tweets, and lawyers aren’t usually “sloppy” when it comes to
  statements that might incriminate their clients.

  And looking back at the timeline of Flynn’s FBI interview and ﬁring, it is indeed possible that
  Trump knew, as of the Comey meeting on February 14, that Flynn had lied to the FBI during
  his January 24 interview.

  Flynn’s possibly criminal lies didn’t become public knowledge until that news was leaked to
  the media on February 16. But two days after Flynn was interviewed by the FBI, former Acting
  Attorney General Sally Yates was alarmed enough by what she’d learned to warn White House
  counsel Don McGahn that Flynn might have compromised himself by misleading Pence.
  McGahn then followed up with Yates a day later to inquire as to what criminal statutes might
  apply to Flynn. According to two sources who spoke with the New York Times, McGahn
  apparently briefed the president on the matter, telling Trump “that it was his impression from
http://nymag.com/intelligencer/2017/12/did-trump-just-incriminate-himself-with-a-tweet-about-flynn.html          4/18
11/12/2018                                  Did Trump
                         Case 1:18-cv-02610-TJK       Just Incriminate
                                                    Document        3-5Himself With a11/13/18
                                                                           Filed      Tweet About Flynn?
                                                                                                   Page 6 of 6
  Ms. Yates that the federal authorities were not pursuing a case against Mr. Flynn for lying to
  the F.B.I.,” but it was not clear if Trump understood that to mean that Flynn had been cleared.
  (McGahn, who has since tried to blame Yates for his ignorance, was reportedly interviewed by
  Mueller’s investigators on Thursday.)

  Either way, since Trump tried to pressure Comey to drop the investigation, the president
  surely understood that the FBI believed Flynn may have committed a crime, even if he didn’t
  explicitly understand at the time what that crime was.

  What, if anything, Mueller decides to do with Trump’s Flynn tweet remains to be seen, but
  considering Trump’s propensity to spout oﬀ against the wishes of his advisers and lawyers —
  and the White House’s propensity to obfuscate in the aftermath — it’s diﬀicult to believe the
  tweet was anything better than an incompetent mistake. At worst, Trump just acknowledged
  he knew Flynn committed a crime and inadvertently admitted he tried to cover it up.

  We don’t even know what Flynn will reveal now that he is cooperating with Mueller, but
  Trump and the White House already appear to be making unforced errors as a result.

  This post has been updated to include additional analysis.

  R EL ATED




  A Brief History of Michael Flynn's Downfall
      l    d
http://nymag.com/intelligencer/2017/12/did-trump-just-incriminate-himself-with-a-tweet-about-flynn.html          5/18
